      Case 1:18-cv-03456-AJN-GWG Document 49 Filed 05/15/19 Page 1 of 2
                              PARKER HANSKI LLC
                                 40 WORTH STREET, 10TH FLOOR
                                  NEW YORK, NEW YORK 10013
                                     PHONE: 212.248.7400
                                     FAX:   212.248.5600
                                  Contact@ParkerHanski.com




                                                             May 15, 2019May 14, 2019
Via ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York


       Re:     Dedra De La Rosa v. Aspenly Co. LLC and Pure Green NYC 8th Street Corp

               Docket No. 1:18-cv-03456 (AJN)(GWG)

Dear Judge Nathan:

      The parties hereby provide Your Honor with a joint letter in compliance with Your
Honor’s Order of May 10, 2019.

1) Include a statement confirming that all fact discovery has been completed (the parties
should not assume that the Court will grant any extensions);

Plaintiff maintains that all discovery is completed.

The defendants state that fact discovery has not been completed. The parties have not taken
depositions, and expert discovery has not yet been completed. Defendants respectfully request a
sixty (60) day extension of the May 23, 2019 fact discovery deadline to complete discovery.
This is the third request for an extension of time to complete fact discovery. The reason for this
request is because the parties participated in a mediation on May 9, 2019.




2) Include a statement regarding the status of any settlement discussions;

On May 9, 2019, the parties participated in a mediation before a mediator from the SDNY
mediation program. The parties were unable to resolve this action during the mediation. While
the parties were unable to resolve at mediation, the mediator and the parties agreed to consider a
mediator’s proposal. As of the date of this letter, the parties have not yet received the mediator’s
proposal.

3) Include a statement regarding whether any party intends to move for summary
judgment on or before the deadline specified in the CMP; and
      Case 1:18-cv-03456-AJN-GWG Document 49 Filed 05/15/19 Page 2 of 2




Plaintiff does not intend to move for summary judgment.

Defendant Pure Green NYC 8th Street Corp. does not intend to move for summary judgment at
this time but reserves the right to do so upon receipt of additional information received during
fact discovery.

Defendant Aspenly Co. LLC does not intend to move for summary judgment motion at this time,
but reserves the right to do so upon receipt of additional information received during fact
discovery.

4) If no party intends to move for summary judgment, propose (a) a deadline for the
submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned's
Individual Practices in Civil Cases, and (b) potential trial dates.

       Because the application by the defendants will impact scheduling, the parties are not able
to provide responsive deadlines and dates.

Thank you for your time and attention to this matter. With kindest regards, I am

                                                     very truly yours,

                                                          /s/
                                                     Glen H. Parker, Esq.




                                                2
